Exhibit 10.10

 

EXECUTION VERSION

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Third Amendment”), dated
as of May 19, 2011 (the “Third Amendment Date”), between NEW MOUNTAIN FINANCE
SPV FUNDING, L.L.C. (formerly known as NEW MOUNTAIN GUARDIAN SPV FUNDING,
L.L.C.), a Delaware limited liability company (the “Borrower”), WELLS FARGO
SECURITIES, LLC, a Delaware limited liability company (the “Administrative
Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”).

 

WHEREAS, the Borrower, New Mountain Finance Holdings, L.L.C. (formerly known as
New Mountain Guardian (Leveraged), L.L.C.), as collateral administrator, the
Administrative Agent, the Lender, the other lenders party from time to time
thereto and Wells Fargo Bank, National Association, as collateral custodian, are
party to the Loan and Security Agreement, dated as of October 27, 2010 (as
amended by the First Amendment to Loan and Security Agreement, dated as of
December 13, 2010, and as further amended by the Second Amendment to Loan and
Security Agreement, dated as of March 9, 2011, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower;

 

WHEREAS, the Borrower is the successor-by-merger to New Mountain Guardian
Partners SPV Funding, L.L.C.;

 

WHEREAS, the Borrower has changed its name from “New Mountain Guardian SPV
Funding, L.L.C.” to “New Mountain Finance SPV Funding, L.L.C.”; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lender desire to amend
the Loan and Security Agreement, in accordance with Section 12.1 of the Loan and
Security Agreement and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.        Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan and Security Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

Amendment to Loan and Security Agreement

 

SECTION 2.1.        Amendment. The Loan and Security Agreement shall be amended
by deleting the name “New Mountain Guardian SPV Funding, L.L.C.” each place it
appears therein and inserting in lieu thereof, “New Mountain Finance SPV
Funding, L.L.C.”

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.        The Borrower hereby represents and warrants to the
Administrative Agent and the Lender that, as of the Third Amendment Date, (i) no
Default, Event of Default or Collateral Administrator Termination Event has
occurred and is continuing and (ii) the representations and warranties of the
Borrower contained in the Loan and Security Agreement are true and correct in
all material respects on and as of such day (other than any representation and
warranty that is made as of a specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.        This Third Amendment shall become effective as of the Third
Amendment Date upon the satisfaction of the following conditions (or until such
conditions are waived in writing by the Administrative Agent in its sole
discretion):

 

(a)           this Third Amendment shall have been duly executed by, and
delivered to, the parties hereto;

 

(b)           the SPV Merger Date shall occur simultaneously with execution of
this Third Amendment.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.        Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.        Severability Clause. In case any provision in this Third
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.3.        Ratification. Except as expressly amended hereby, the Loan
and Security Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.
This Third Amendment shall form a part of the Loan and Security Agreement for
all purposes.

 

SECTION 5.4.        Counterparts. The parties hereto may sign one or more copies
of this Third Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this Third
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 5.5.        Headings. The headings of the Articles and Sections in this
Third Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the Third Amendment Date.

 

 

 

NEW MOUNTAIN FINANCE SPV

 

FUNDING, L.L.C., as the Borrower

 

 

 

 

 

By:New Mountain Finance Holdings, L.L.C., its

 

managing member

 

 

 

 

 

 

By:

/s/ Adam Weinstein

 

Name: Adam Weinstein

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Third Amendment to Loan and Security Agreement (Large)]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

By:

/s/ Jason Powers

 

 

Name:

Jason Powers

 

 

Title:

Director

 

[Signature Page to Third Amendment to Loan and Security Agreement (Large)]

 

--------------------------------------------------------------------------------